The Chancellor.
The master has reported, jhat in his opinion, the complainant can give a good title to the lands which were agreed to be conveyed to Thomas Ellison deceased : and ten exceptions to the report, are taken by the defendants. These exceptions object to opinions of the master, upon particular questions, which arose before him, and also to his conclusion, that the complainants’ title is'valid. The inquiry referred to the master, was, whether the com*448plainants’ title is good or not; and it will be sufficient here, to consider that question, as embracing all the exceptions.
The title to the lands now in question, was in Benjamin Smith, in 1782 ; and he then conveyed to Henry E. Lutterloh. A deed from Henry E. Lutterloh to Henry L. Lutterloh, bearing date the sixteenth day of March 1786, is produced ; and one question is, whether this deed is genuine or not. This deed has not been acknowledged or proved; and it is not now proved to have been executed by Henry E. Lutterloh. If. is in evidence, only upon the doctrine, that an ancient deed may be received without proof of its execution, when it is free from suspicion upon its face, and is offered to support a title concurrent with possession. This deed is impeached by four witnesses, John Anderson, Comfort Sands, David Wolfe and James Abeel. They state, that they knew the writing of Henry E. Lutterloh ; and that in their belief, the name subscribed to this deed, is not his handwriting. This testimony of four witnesses concurring in the same opinion, must destroy this deed, or at least, render its genuineness extremely doubtful.
William Seymour deceased was in possession of this land, during a long period ; but the commencement and duration of his possession, do not appear, with any exactness. Isaac Belknap a witness, says, that he thinks, that Seymour was in possession, upwards of thirty years; and that Seymour, before his purchase from Hallett, held possession under Hallett. The land had been for a considerable time, uninclosed; and Seymour’s first occupation was by laying timber on it. The deed from Hallett and his wife to Seymour, bears date the thirty first day of October 1800: and Seymour’s possession prior to that time, seems to have been a very slight and imperfect occupation. The possession of Seymour, must I think, be regarded, as adverse and exclusive, only from the time of his purchase from Hallett; and if so, it was not of sufficient length, to give that species of title, which results from an adverse possession and the limitations of actions.
Henry E. Lutterloh died in 1786. It is suggested, that he was an alien; and this suggestion is founded upon the testimony of Abeel, who says, that he thinks, that Henry E. Lut*449íerloh was a Prussian. If be was an alien, the land escheated to the state. If he was a citizen, it does not appear, who were his heirs or devisees. But if the possession of William Seymour, had been clearly adverse, for twenty five years, his title would not I think, be suificiently impeached, either by the slight proof that Henry E. Lutterloh may have been an alien, or if he was a citizen, by the mere contingency that his title may have resided, since his death, in persons disabled to assert their rights.
There is no proof, that Hallett ever had possession of this land; unless the occupation of Seymour, for some time prior to 1800, is considered as the possession of Hallett. Seymour’s occupation prior to 1800, might have been an adverse possession, if the title of Henry E. Lutterloh had been really conveyed to Hallett. But the only evidence that Henry E. Lutterloh ever conveyed his title, is the deed of the sixteenth day of March 1186, and according to the testimony, he never executed this deed.
In all the circumstances of the case, it is uncertain, whether the title of William Seymour is valid, by the mere force of adverse possession. If it is not good by "adverse possession, it is still more doubtful, whether it is valid, by a regular derivation of right from Henry E. Lutterloh. I am accordingly of opinion, that the title of the complainant, as it has been exhibited before the master, is so far uncertain, that it must receive a farther investigation: and as this uncertainty arises from questions of fact, it is most proper, that they should be tried by a jury. If William Seymour acquired a title by adverse possession, such a title would preclude all other inquiries ; and the inquiry whether his possession was adverse or not, and the length of such a possession, are questions of fact. The inquiry whether the deed from Henry E. Lutterloh, is genuine or not, is purely, a question of fact. These questions are peculiarly proper for the trial by jury, as the best method of ascertaining their truth.
Equity does not compel a conveyance of a doubtful title ; and the defendants contend, that if this title is doubtful, the suit should be dismissed. This title is so uncertain, as to require farther elucidation; but it would be premature and un*450fit, now to pronounce this title either bad, or so doubtful that the contract can not be executed. The master considers this . . - _ ... . . title good; and 1 consider it not yet sufficiently ascertained. rpjie uncertajnty arjseg chiefly, from vague and obscure testimony ; and this uncertainty may be removed, by farther testimony and another investigation of facts. The examination of this title, must therefore, he pursued. When a trial shall have taken place and a verdict shall have been given, upon all the testimony which the parties may he able to produce, the court must determine this question of title, which in my opinion, can not now be decided, with just satisfaction, in favour of either party. An issue is accordingly directed.